EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathan Braswell on 1/3/2022.

The application has been amended as follows: 

1. (Currently Amended) A method for treating a surface of a metallic structure, the method comprising the steps of:
(a) 	releasing metallic ions from the surface of the metallic structure, the metallic structure comprising a first metallic material selected from the group consisting essentially of silver metal, a silver alloy, and a combination thereof; and 
(b) 	depositing the released metallic ions onto the surface of the metallic structure to form a nano-structured metallic layer, wherein the nano-structured metallic layer includes uniform nanoparticles, wherein the size of the nanoparticles is in a range between 100 to 600 nm; 
wherein the method is performed using an electrochemical cell comprising a first electrode, a second electrode, and an electrolyte in electrical connection with the first electrode and the second electrode, , and wherein prior to step (a) the electrolyte does not contain the metallic ions to be deposited.


In claim 23, replace “1” with --21--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The language of the inclusion that the electrolyte does not contain the metallic ions to be deposited 
The closest prior art is US 10,626,518 and US 2009/0205966, but neither reference discloses the claimed language.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/Primary Examiner, Art Unit 1759